DETAILED ACTION
Final Rejection
Response to Amendment 
Applicant’s amendments, filed 06/17/2022 to claims are accepted. In this amendment, Claim 1  has been amended and previous 102 rejection has been withdraw.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Regarding Claims 1 and 4-12: Claims 1 and 4-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites the estimating travel time difference between two seismic traces based on the mathematical calculation or manipulation. Considering Prong 1 of the 101 analysis, the limitations ” determining, based on the seismic data, an observed trace; computing, using at least one computer and based on a model of the seismic data, a simulated trace; computing, using the at least one computer, a windowed cross correlation between the observed trace and the simulated trace; determining travel time difference between the observed trace and the simulated trace by maximizing the windowed cross correlation at least partly while constraining at least one aspect of the travel time difference between the observed trace and the simulated trace, wherein the at least one aspect of the travel time difference constrained while maximizing cross correlation comprises a derivative of the travel time difference relative to time, and wherein the derivative of the travel time difference relative to time is constrained while maximizing cross correlation to be less than a derivative value; and using the determined travel time difference between the observed trace and the simulated trace in order to update the model of the seismic data.”. Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. The claim as a whole integrates mathematical based result including the mathematical calculation and formula as recited above. 
 Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical manipulation base result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. simply updating a model cannot be a practical field of application. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of “accessing seismic data, the seismic data being generated from one or more sensors” appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical processes in the abstract idea can be performed.    
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field, without reciting a particular technological process which was being improved.) .  There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Therefore, the claim is ineligible
Similar analysis of the other claims 4-12 reach the same conclusion (mathematical formula or calculation based on result without any addition element and cannot integrate a judicial exception into a practical application) (e.g. 4. an absolute value of the derivative value is no greater than 1 and no less than 0.  5. maximizing the windowed cross correlation is over a period of time. 6. the travel time difference r(t) is calculated by integrating over the period of time for: 
    PNG
    media_image1.png
    38
    221
    media_image1.png
    Greyscale
 under a constraint of:  
    PNG
    media_image2.png
    15
    193
    media_image2.png
    Greyscale
 wherein MAXSLOPE is a constant that is between 0 and 1.  7. dynamically selecting the derivative value.  8. estimating error in travel time of the simulated trace; and wherein the derivative value is dynamically selected based on the estimated error in travel time of the simulated trace. 9. the model is updated in multiple iterations such that the model in one iteration is mW and the model in a subsequent iteration is m(; wherein the derivative value for the one iteration is dynamically selected based on estimating the error in the travel time of the simulated trace using model mW; and wherein the derivative value for the subsequent iteration is dynamically selected based on estimating the error in the travel time of the simulated trace using model m(.  10. the derivative value for the subsequent iteration is selected to be less than the derivative value for the one iteration.  11. the model is updated in multiple iteration; and wherein the derivative value is constant for the multiple iterations.  12. estimating error in travel time of the simulated trace for a first iteration; and wherein the derivative value is dynamically selected based on the estimated error in travel time of the simulated trace for the first iteration).  
Therefore, the claims are ineligible.

Regarding Claims 13-20: Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites the iterative method for inverting measured geophysical data to infer a subsurface model of one or more physical properties based on the mathematical calculation or manipulation. Considering Prong 1 of the 101 analysis, the limitations ” (a) using a subsurface property model, computing,  an objective function measuring misfit between model-simulated data and the measured geophysical data, wherein the model-simulated data are generated using a computer; (b) computing, using the at least one computer, a search direction of the objective function with respect to parameters of the subsurface property model; (c) computing, using at least one computer, a travel time shift between simulated data from the subsurface property model perturbed and observed data by computing a plurality of travel time shifts, at least one of the plurality of travel time shifts computed being independent of the observed data, the observed data based on the geophysical data; (d) using the computed travel time shift for performing a line search; (e) updating the subsurface property model using the line search; and (f) repeating (a)-(e) at least once using the updated subsurface property model.”. Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. The claim as a whole integrates mathematical based result including the mathematical calculation and formula as recited above. 
 Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical manipulation base result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the computer represents the implementation of the abstract idea on a computer using generic computer processing components.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  
   Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field data  processing, without reciting a particular technological process of networking which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  simply updating a model cannot be a practical field of application, Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Therefore, the claim is ineligible
Similar analysis of the other claims 14-20 reach the same conclusion (mathematical formula or calculation based on result without any addition element and cannot integrate a judicial exception into a practical application) (e.g. 14. at least another of the plurality of travel time shifts is independent of simulated data from the subsurface property model perturbed.  15. computing the travel time shift comprises computing a first travel time shift between simulated data from the subsurface property model unperturbed and the observed data and computing at least a second time shift; and wherein the second time shift is independent of the observed data.  16. the second time shift comprises a time shift between the simulated data from the subsurface property model unperturbed and the simulated data from the subsurface property model perturbed. 17. the subsurface property model unperturbed comprises m(0); wherein the subsurface property model perturbed comprises a series of perturbed subsurface property models mO = m(°) + 0 - s (j=1, 2, ..., J), where s is a normalized model search direction and 0 is search step length; and wherein e of the series of perturbed subsurface property models mO) results in simulated data uo.  18. the plurality of travel time shifts consist of a first travel time shift independent of simulated data from the subsurface property model perturbed and a second travel time shift independent of the observed data.  19. the first travel time shift and the second travel time shift are both computed as a shift from a reference trace.  20. the reference trace is data simulated based on the subsurface property model unperturbed).  
Therefore, the claims are ineligible.
Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 06/17/2022 in response to 101 rejection with respect to Claims 1 and 4-20, Applicant did not agree with it and argues that claims are patent eligible based on example 39. 
In response, the Examiner respectfully disagree because  in example 39, A neural network is a framework of machine learning algorithms that work together to classify inputs based on a previous training process. In facial detection, a neural network classifies images as either containing a human face or not, based upon the  model being previously trained on a set of facial and non-facial images. However, these prior methods suffer from the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image and patent eligible.
 However, Current claim invention is not like that, current claim invention is directed to abstract idea with extra solution activity which is further limited by update a model without any practical field of application which is analogous to Example 24 (The following claim was held ineligible by the Supreme Court in Parker v. Flook, 437 U.S. 584 (1978) (Flook). The claim is directed to an abstract idea, and has additional elements that do not amount to significantly more than the abstract idea. This exemplary analysis illustrates a rejection of the claim using the 2014 IEG analysis). In this example,  the patent application describes a method of updating alarm limits consisting of three steps that are known in the art: an initial step which merely measures the present value of the process variable (e.g., the temperature); an intermediate step which calculates an updated alarm‐limit value; and a final step in which the actual alarm limit is adjusted to the updated value. Applicant also describes mathematical formulae used to calculate the updated alarm‐limit value in the second step and the specification makes it clear that the method is implemented on a computer for automatic adjustment of alarm settings. For purposes of discussion, it is noted that if the broadest reasonable interpretation of this claim were limited to a computer implementation, adding a generic computer to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter. Generic computer‐implementation of the method is not a meaningful limitation that alone can amount to significantly more than the exception. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant’s formula in the general field of industrial chemical processing and would not provide significantly more than the judicial exception itself. A rejection of claim 1 should identify the exception by pointing to the formula in the claim and explain that the formula is a mathematical relationship similar to those found by the courts to be abstract(see MPEP § 2106.04(a)(2). The rejection should also identify the additional elements in the claim and explain why they do not amount to significantly more, in this case, because they merely add data gathering and a field of use. Current Claim invention also analogous to example 45(claim 1) which is also patent ineligible. Based on those examples current claim invention also patent ineligible as Regarding Claims 1 and 4-12: Claims 1 and 4-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites the estimating travel time difference between two seismic traces based on the mathematical calculation or manipulation. Considering Prong 1 of the 101 analysis, the limitations ” determining, based on the seismic data, an observed trace; computing, using at least one computer and based on a model of the seismic data, a simulated trace; computing, using the at least one computer, a windowed cross correlation between the observed trace and the simulated trace; determining travel time difference between the observed trace and the simulated trace by maximizing the windowed cross correlation at least partly while constraining at least one aspect of the travel time difference between the observed trace and the simulated trace, wherein the at least one aspect of the travel time difference constrained while maximizing cross correlation comprises a derivative of the travel time difference relative to time, and wherein the derivative of the travel time difference relative to time is constrained while maximizing cross correlation to be less than a derivative value; and using the determined travel time difference between the observed trace and the simulated trace in order to update the model of the seismic data.”. Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. The claim as a whole integrates mathematical based result including the mathematical calculation and formula as recited above. (see MPEP § 2106.04(a)(2).
 Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical manipulation base result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of “accessing seismic data, the seismic data being generated from one or more sensors” appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical processes in the abstract idea can be performed.    
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field, without reciting a particular technological process which was being improved.) .  There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Therefore, the claim is ineligible
Similar analysis of the other claims 4-12 reach the same conclusion (mathematical formula or calculation based on result without any addition element and cannot integrate a judicial exception into a practical application).  
Therefore, the claims are ineligible.

Regarding Claims 13-20: Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites the iterative method for inverting measured geophysical data to infer a subsurface model of one or more physical properties based on the mathematical calculation or manipulation. Considering Prong 1 of the 101 analysis, the limitations ” (a) using a subsurface property model, computing,  an objective function measuring misfit between model-simulated data and the measured geophysical data, wherein the model-simulated data are generated using a computer; (b) computing, using the at least one computer, a search direction of the 
objective function with respect to parameters of the subsurface property model; (c) computing, using at least one computer, a travel time shift between simulated data from the subsurface property model perturbed and observed data by computing a plurality of travel time shifts, at least one of the plurality of travel time shifts computed being independent of the observed data, the observed data based on the geophysical data; (d) using the computed travel time shift for performing a line search; (e) updating the subsurface property model using the line search; and (f) repeating (a)-(e) at least once using the updated subsurface property model.”. Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. The claim as a whole integrates mathematical based result including the mathematical calculation and formula as recited above. (see MPEP § 2106.04(a)(2).
 Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical manipulation base result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the computer represents the implementation of the abstract idea on a computer using generic computer processing components.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  
   Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field data  processing, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Therefore, the claim is ineligible
Similar analysis of the other claims 14-20 reach the same conclusion (mathematical formula or calculation based on result without any addition element and cannot integrate a judicial exception into a practical application).  
Therefore, the claims are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2864